  Case 2:18-cv-04740-SJF-ARL Document 35 Filed 06/12/19 Page 1 of 2 PageID #: 322
                                                                                      Christopher S. Del Bove, Esq.|Associate
                                                                LLC                           103 Eisenhower Parkway, Suite 400
           Callahan&Fusgo                                      Attorncvs at 1 ,a\v                  Roseland, New Jersey 07068
                                                                                                877-618-9770|F: 973-618-9772
                      103 EISENHOWER PARKWAY I SUITE 400                                           cdelbove@,callahanrusco.com
                   ROSELAND ] NEW JERSEY i 07068 1 877-618-9770


Roseland. NJ | New York, NY [ Burralo. NY ; Philadelphia. PA j IT. Lauderdale, FL|Tampa. FL

                                                      June 12,2019



   VIA ECF ONLY
  Magistrate Judge Arlene R. Lindsay
  Long Island Federal Courthouse
  814 Federal Plaza
   Central Islip, New York 11722

                   Re:      Sgt. Warren,Jameson v. Castella Imports, et al
                            Docket No.; 2;18-cv-04740


  Dear Judge Lindsay:

         Please accept this letter brief in support of Defendants Castella Imports, Clara Cortes,
  Chris Valsamos, Nicole Morello and Robert Roberts’s (collectively “Defendants”), opposition to
  Plaintiffs Motion seeking a date certain for the production of the named Defendants, discontinue
  the discovery process, move the case to trial, and/or strike the Defendants’ Answer. In sum,
  Plaintiffs motion is moot as Defendants have provided depositions dates for all but one of the
  named Defendants, Defendant Robert Roberts’s deposition was held on June 5, 2019 and
  Defendant Nicole Morello’s deposition is scheduled for tomorrow June 13, 2019.

      • Procedural and Factual History

          Defendants deny the majority of the “factual” statements in Plaintiffs motion and note
  the following relevant dates:

                   On May 24'*’ the undersigned sent Plaintiff an email which gave potential dates
                   for Defendant Roberts, Valsamos, and Morello’s deposition;
                   Defendant Roberts’s deposition was held on June 5“‘, one of the dates noted in
                   Defendants’ May 24*^’ email;
                   Defendant Morello’s deposition is scheduled for June 13^'’, one of the dates noted
                   in Defendants’ May 24‘'’ email; and
                   On June 6'*' the undersigned sent Plaintiff an email which re-confirmed the
                   deposition dates for Defendant Morello for June 13*'’ and provided a new
                   deposition date for Defendant Valsamos.

      • Legal Argument

          FRCP 37 addresses the failure to make disclosures or to cooperate in discovery and
  sanctions. A district court has broad discretion to impose sanctions for failure to comply with its
  orders pursuant to Rule 37(b). (See Residential Funding Corp. v. DeGeorge Fin. Corp.. 306 F.3d
  99, 107 (2d Cir. 2002); Burgie v. Euro Brokers. Inc.. 2006 U.S. Dist. LEXIS 22433 (E.D.N.Y.



                                                                                                                 cailahanfiisco.com
Case 2:18-cv-04740-SJF-ARL Document 35 Filed 06/12/19 Page 2 of 2 PageID #: 323
Judge Lindsay
June 12,2019
Page 2 of2

99, 107 (2d Cir. 2002); Burgle v. Euro Brokers. Inc., 2006 U.S. Dist. LEXIS 22433 (E.D.N.Y.
Mar. 30, 2006). Among the factors relevant to a court's exercise of its discretion to impose
sanctions are:(1)the willfulness of the non-compliant party or the reason for the noncompliance;
(2) the efficacy of lesser sanctions;(3) the duration of the non-compliance, and (4) whether the
non-compliant party has been warned of the consequences non-compliance. fSee Bambu Sales,
Inc. V. Ozak Trading, Inc.. 58 F.3d 849, 852-54(2d Cir. 1995)).

       In this case. Defendants have provided Plaintiff with deposition dates and the deponents
have been produced and are planning to be produced on the dates offered to plaintiff. Defendant
Valsamos, President of Defendant Castella, has a busy schedule and required his deposition to be
rescheduled on one occasion. Defendants promptly provided Plaintiff with a new date for
Defendant Valsamos.


       As to Defendant Cortes, a former employee. Defendants respectfully request that this
Court enter an “on or before” date of July 12, 2019 for her deposition to allow time for
Defendants to coordinate with Ms. Cortes, and this date would be prior to the close of discovery
on July 29, 2019.

        Plaintiff has not provided Defendants with potential dates for his client’s deposition in
writing. During one meet and confer telephone conference. Plaintiff stated that his client would
be available June 25, 2019, a date the undersigned is not available. Therefore, Defendants
respectfully request that any order from the Court include an “on or before date” for Plaintiffs
deposition as well.

       For the foregoing reasons. Defendants respectfully request that the Court Deny Plaintiff s
motion in its entirety.


                                            Very truly yours.



                                            CHRISTOPHER S. DEL BOVE
CDB/rt
